                 Case 2:19-cr-00023-JCC Document 61 Filed 10/14/20 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0023-JCC
10                              Plaintiff,                    ORDER
11          v.

12   LEE JAMES CLINE,

13                              Defendant.
14

15          This matter comes before the Court sua sponte. On January 31, 2019, Mr. Cline was
16   charged by indictment with one count of domestic assault by a habitual offender in violation of
17   18 U.S.C. 117(a). (Dkt. No. 13.) After a continuance, trial was scheduled for July 20, 2020. (See
18   Dkt. No. 54.) As a result of the COVID-19 pandemic’s impact in this district, the Government
19   moved to vacate the trial date and set a status conference to determine an appropriate trial date.
20   (Dkt. No. 57.) The Court granted the motion, scheduled a status conference for September 15,
21   2020, and held that the time between the date of the Court’s order and the date of the status
22   conference was an excludable period under the Speedy Trial Act. (Dkt. No. 58.) As a result of
23   the pandemic’s continued impact in this district, the Court continued the status conference until
24   October 20, 2020. (Dkt. 60.)
25          Over the past six months, the COVID-19 pandemic has significantly impacted the
26   Court’s operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of


     ORDER
     CR19-0023-JCC
     PAGE - 1
               Case 2:19-cr-00023-JCC Document 61 Filed 10/14/20 Page 2 of 3




 1   which the Court incorporates by reference.) Specifically, the pandemic has rendered the Court

 2   unable to obtain an adequate spectrum of jurors to represent a fair cross section of the

 3   community, and public health guidance has impacted the ability of jurors, witnesses, counsel,

 4   and Court staff to be present in the courtroom. (See generally id.) Recently, conditions have

 5   improved such that the Court can resume a limited number of in-person criminal jury trials at the

 6   courthouse. Chief Judge Martinez has concluded that:

 7          [F]or the foreseeable future, it will be possible to proceed with only one in-person
 8          criminal jury trial at a time at each of the district’s two courthouses. The order in which
            pending criminal cases will proceed to trial will be determined by the Court in
 9          consultation with the Federal Public Defender’s Office and the United States Attorney’s
            Office.
10
     W.D. Wash. General Order 15-20 (Oct. 2, 2020) at 2. Pursuant to these provisions of General
11
     Order 15-20, the Court SETS this matter for trial on April 26, 2021. Further, the Court FINDS
12
     the ends of justice served by continuing trial to this date outweigh Defendant’s and the public’s
13
     best interests in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:
14
            1. The COVID-19 pandemic has rendered the Court unable to obtain an adequate
15
                spectrum of jurors to represent a fair cross section of the community, which would
16
                likely make proceeding with an earlier trial impossible or, at a minimum, would result
17
                in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
18
            2. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
19
                Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial
20
                would likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).
21
     Accordingly, the Court ORDERS:
22
            1. Trial in this matter is scheduled for April 26, 2021.
23
            2. The pretrial motions deadline is March 1, 2021.
24
            3. All pretrial filings—including trial briefs, motions in limine, proposed voir dire,
25
                proposed jury instructions, and proposed verdict forms—must be submitted no later
26


     ORDER
     CR19-0023-JCC
     PAGE - 2
              Case 2:19-cr-00023-JCC Document 61 Filed 10/14/20 Page 3 of 3




 1             than Monday, March 29, 2021.

 2         4. The period from July 1, 2020, when the Court first granted a continuance based on

 3             the impact of COVID-19, until April 26, 2021, is an excludable time period under 18

 4             U.S.C. section 3161(h)(7)(A).

 5         5. The status conference scheduled for October 20, 2020 is VACATED.

 6

 7         DATED this 14th day of October 2020.




                                                       A
 8
 9

10
                                                       John C. Coughenour
11                                                     UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0023-JCC
     PAGE - 3
